Citation Nr: 0505472	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-03 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, claimed as secondary to 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from August 1948 to August 
1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
which, in pertinent part, denied service connection for a 
cardiovascular disorder, to include hypertension, claimed as 
secondary to the veteran's service-connected PTSD.  In 
January 2004, the veteran requested a Travel Board hearing, 
but he withdrew such request in February 2004.  A February 
2005 motion to advance the case on the Board's docket was 
granted by the Board in February 2005.  


REMAND

The veteran's service medical records are unavailable.  A 
July 1961 statement from M. W. Leach, M.D., indicated that 
the veteran had blood pressure readings of 164/84, 170/88, 
160/76, and 164/74.  There was no specific diagnosis of 
hypertension.  However, Dr. Leach did indicate that he 
discussed the veteran's "problem" with him for some 
moments.  A February 1969 private hospital discharge summary 
indicated final diagnoses which included hypertension.  

Subsequent private and VA treatment records show that the 
veteran was treated for variously diagnosed cardiovascular 
disorders.  A November 1982 report from Pulmonary 
Consultants, Inc., noted that the veteran's past medical 
history included a cardiac catheterization in 1977, a 
myocardial infarction in January 1980, and open-heart surgery 
in 1980.  A February 1988 statement from R. A. Luongo, M.D. 
reported that the veteran had been under his care prior to 
1961 for high blood pressure.  

A December 2001 statement from J. L. Walker, M.D., indicated 
that it was his opinion that the veteran's hypertension and 
coronary artery disease could be related to PTSD.  A January 
2002 statement from L. M. Lee, M.D., reported that the 
veteran had known coronary artery disease and that he had 
undergone three coronary bypasses with the most recent in 
2001.  Dr. Lee indicated that he strongly believed that this 
could be related to PTSD.  Dr. Lee stated that PTSD would 
definitely be the contributing factor for the veteran's risk 
for coronary artery disease.  

The veteran underwent a VA cardiovascular examination in June 
2002.  The examiner reported that the veteran's claims file 
was reviewed.  As to the veteran's medical history, it was 
noted that he was diagnosed with diabetes mellitus in 1998 
and that he had suffered from an eye problem due to a 
cerebrovascular accident.  It was also reported that the 
veteran was diagnosed with hypertension in 1965, that he was 
diagnosed with heart disease in 1980, and that he had 
undergone coronary artery bypass graft surgeries in 1980, 
1993, and 2001.  The diagnoses included diabetes mellitus, 
type II; coronary artery disease with congestive heart 
failure due to diabetes mellitus; hypertension unrelated to 
diabetes mellitus; peripheral neuropathy due to a cold 
injury; and peripheral vascular disease due to diabetes 
mellitus.  

The Board notes that the examiner did not specifically 
address whether the veteran's cardiovascular disorders, to 
include hypertension, were related to his service-connected 
PTSD.  Additionally, it appears that the examiner may have 
misspoken when he indicated that the veteran's coronary 
artery disease with congestive heart failure was due to 
diabetes mellitus.  The Board notes that the veteran's 
diabetes mellitus was not diagnosed until 1998 and that the 
veteran was treated for hypertension and heart problems many 
years before that time.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any additional medical records and having the examiner from 
the June 2002 examination review the claims folder and 
provide a more complete medical opinion.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
recently for cardiovascular problems.  The 
RO should then obtain copies of the 
related medical records which are not 
already on file.  

2.  Thereafter the RO should make 
arrangements for the claims folder to be 
forwarded to the examiner who conducted 
the June 2002 VA cardiovascular 
examination and have him review the record 
and indicate that such has been 
accomplished.  The examiner should 
identify all currently existing 
cardiovascular disorders.  Based on a 
review of historical records and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology and approximate date of 
onset of all currently diagnosed 
cardiovascular disorders, including the 
relationship, if any, between all such 
disorders and the veteran's service.  The 
examiner should also specifically opine as 
to whether or not any current 
cardiovascular disorders were caused by or 
permanently worsened by the veteran's 
service-connected PTSD.  In the event that 
the original examiner is not available, 
the claims folder should be submitted to 
another VA examiner for review and the 
medical opinion.  

3.  The RO should then review the claim 
for service connection for a 
cardiovascular disorder, to include 
hypertension, claimed as secondary to 
service-connected PTSD.  If the claim is 
denied, the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




